DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the application filed March 30, 2021, claims 1-11 are pending.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
First, the term “arbitrary” is a relative term which renders the claim indefinite because the term “arbitrary” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Second, the term “abnormal” is a relative term which renders the claim indefinite because the term “abnormal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
only one abnormal reading, but the phrase cannot be reduced to only one abnormal reading because, by the explicit language of the phrase, the abnormal reading comprises both “an arbitrary abnormal datum” and “a subsequent abnormal datum.”
The foregoing examination of the language of the phrase, “if at least one abnormal reading is an arbitrary abnormal datum and a subsequent abnormal datum” shows that the phrase cannot be construed literally.  In particular, the term, “subsequent abnormal datum” cannot refer back to either “at least one abnormal reading” or “an arbitrary abnormal datum.”  For the foregoing reasons, the term, “a subsequent abnormal datum” is left hanging without a verb to modify it.  This situation raises the question, “a subsequent abnormal datum” what?  What does the subsequent abnormal datum do?  The claim language does not provide an answer to that question.
For all of the foregoing reasons, one of ordinary skill in the art at the time of the effective filing date of the application would not have understood the meaning of the phrase, “if at least one abnormal reading is an arbitrary abnormal datum and a subsequent abnormal datum,” so that phrase is indefinite.  



Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 5, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tenenbaum et al. (US 2014/0072136 A1) in view of Nakahata et al. (US 2019/0300000 A1).
	Regarding claim 1, Tenenbaum discloses:
a method of automatically alerting a user to remain awake ([0004], [0027]), the method comprises the steps of:  

(A) providing a headset worn on a head of the user ([0018]; FIG. 1:  102), 
wherein the headset includes a controller ([0027]; FIG. 1:  128), 

at least one inclination sensor ([0017], [0023], [0034]; FIG. 1:  118), and 

an alerting system ([0027], [0041], [0042], [0063]; FIG. 1:  110), and 

wherein the controller is electronically connected to the at least one inclination sensor and the alerting system ([0024], [0025], [0026], [0027]); 
and

(B) receiving a plurality of head inclination readings with the at least one inclination sensor ([0026], [0060], [0063], [0064]); 

(D) generating a sleep warning with the controller, if the abnormal reading is identified from the plurality of head inclination readings ([0026], [0027], [0041], [0042]); and
(E) outputting the sleep warning with the alerting system ([0027], [0042]).

	Tenenbaum does not explicitly disclose:

wherein an allowable range of head inclination is managed by the controller;

(C) comparing each head inclination reading to the allowable range of head inclination with the controller in order to identify at least one abnormal reading from the plurality of head inclination readings, wherein the abnormal reading is outside of the allowable range of head inclination.

Nakahata, in the same field of methods of automatically alerting a user to remain awake ([0015], [0018], [0067], [0079], [0109]), teaches an operator state determining device ([0015]), wherein:
an allowable range of head inclination is managed by the controller ([0050], [0051], [0053], [0055], [0057], [0058]);

(C) comparing each head inclination reading to the allowable range of head inclination with the controller in order to identify at least one abnormal reading from the plurality of head inclination readings, wherein the abnormal reading is outside of the allowable range of head inclination ([0053], [0055], [0058], [0068], [0074], [0076], [0077], [0080]),

for the benefit of determining an abnormal state of an amount of change in the operating posture of an operator before and after becoming unconscious ([0053], [0055]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Nakahata with the method of Tenenbaum because that would have enabled the method to determine an abnormal state of an amount of change in the operating posture of an operator before and after becoming unconscious.
	Regarding claim 2, Tenenbaum does not disclose:
providing an allowable delay of time managed by the controller; and

executing step (D), if at least one abnormal reading is an arbitrary abnormal datum and a subsequent abnormal datum, and if a lapsed period of time between the arbitrary abnormal datum and the subsequent abnormal datum is greater than the allowable delay of time.
Nakahata, in the same field of methods of automatically alerting a user to remain awake ([0015], [0018], [0067], [0079], [0109]), teaches an operator state determining device ([0015]), comprising:
providing an allowable delay of time managed by the controller ([0066], [0074], [0077], [0107]; FIG. 7:  107); and

executing step (D), if at least one abnormal reading is an arbitrary abnormal datum and a subsequent abnormal datum, and if a lapsed period of time between the arbitrary abnormal datum and the subsequent abnormal datum is greater than the allowable delay of time ([0066], [0067], [0074], [0075], [0077], [0078], [0107], [0108], [0109]),

for the benefit that if there is an operator's reaction before the lapsed time reaches the given time, the timer module ends the processing ([0108]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Nakahata with the method of Tenenbaum because that would have enabled the method to end the processing if there is an operator's reaction before the lapsed time reaches the given time.
	Regarding claim 3, Tenenbaum discloses providing the alerting system with at least one illumination device, wherein the illumination device is positioned into a field of view of the user ([0027], [0042], [0063]); and outputting the sleep warning as a visual alert with the illumination device during step (E) ([0027], [0042], [0063]).
	Regarding claim 5, Tenenbaum discloses providing the alerting system with at least one audio device, wherein the audio device is positioned into an ear of the user ([0019]; FIG. 1:  110); and outputting the sleep warning as an audible alert with the audio device 15 during step (E) ([0027], [0042]).
	Regarding claim 7, Tenenbaum discloses providing the alerting system with at least one vibrating device, wherein the vibrating device is positioned into an ear of the user; and outputting the sleep warning as a haptic alert with the vibrating device during step (E).  ([0027])
	Regarding claim 9, Tenenbaum discloses:
providing the alerting system with at least one external device, wherein the external device is positioned offset from the user ([0018], [0022], [0027], [0031], [0041], [0053]; FIG. 5:  506); 

relaying the sleep warning from the controller to the external device after step (D) ([0027], [0042], [0053]); and 

outputting the sleep warning with the external device during step (E) ([0027], [0042], [0053]). 

Regarding claim 10, Tenenbaum discloses:
providing the headset with a wireless communication device, wherein the controller is electronically connected to the wireless communication device ([0022], [0025]); and

relaying the sleep warning from the controller, through the wireless communication device, and to the external device after step (D) ([0022], [0027], [0042], [0053]).

Regarding claim 11, Tenenbaum discloses receiving at least one setting adjustment for the alerting system with the controller ([0021]); and applying the at least one setting adjustment to the alerting system with the controller ([0021]).

7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tenenbaum and Nakahata further in view of Parkinson et al. (US 2020/0019236 A1).
	Regarding claim 4, Tenenbaum does not disclose providing the headset with a boom; and positioning the illumination device into the field of view of the user with the boom.
Parkinson, addressing the same problem of how to arrange an illumination device, teaches hands-free positioning of a head-mounted display ([0003]), comprising a headset with a boom ([0035]), and positioning an LED display device into the field of view of the user with the boom ([0031], [0035], [0037]; FIG. 2A:  26, 44; FIG. 2B) for the benefit of locating the display in a user’s preferred position and orientation in the user’s field of vision ([0037], [0038]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Parkinson with the method of the above combination because that would have enabled the method to locate a display in a user’s preferred position and orientation in the user’s field of vision ([0037], [0038]).

8.	Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tenenbaum and Nakahata further in view of Bobisuthi (US 7,062,059 B1).
	Regarding claim 6, the above combination does not disclose providing the headset with an ear-bracing hook; and positioning the audio device into the ear of the user with the ear-bracing hook.
	Bobisuthi, addressing the same problem of how to arrange an audio device near a user’s ear, teaches a multi-function microphone boom for use with a headset communication device (col. 1, lines 60-62), comprising providing a headset with an ear-bracing hook (col. 5, lines 58-64; FIG. 5:  72); and positioning an audio device into the ear of the user with the ear-bracing hook (col. 5, lines 58-64; FIG. 5:  74) for the benefit of comfortably arranging speaker at a human ear (col. 5, lines 58-64).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Bobisuthi with the method of the above combination because that would have enabled the method to arrange a speaker comfortably at a human ear.
	Regarding claim 8, Tenenbaum discloses a vibrating device positioned into the ear of the user ([0027]).
Tenenbaum does not disclose providing the headset with an ear-bracing hook; and positioning the vibrating device into the ear of the user with the ear-bracing hook.
Bobisuthi, addressing the same problem of how to arrange an audio device near a user’s ear, teaches a multi-function microphone boom for use with a headset communication device (col. 1, lines 60-62), comprising providing a headset with an ear-bracing hook (col. 5, lines 58-64; FIG. 5:  72); and positioning an audio device into the ear of the user with the ear-bracing hook (col. 5, lines 58-64; FIG. 5:  74) for the benefit of comfortably arranging speaker at a human ear (col. 5, lines 58-64).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Bobisuthi with the method of the above combination because that would have enabled the method to arrange a speaker comfortably at a human ear.
	In the combination of Bobisuthi with Tenenbaum, it would have been obvious to have positioned the vibrating device into the ear of the user because Tenenbaum discloses that the vibrating device is associated with the user’s ear, and the device of Bobisuthi positions the unit into the ear of the user, so the vibrating device would have been incorporated with the unit in the user’s ear.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873.  The examiner can normally be reached on Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN F MORTELL/Primary Examiner, Art Unit 2689